Conviction was in the District Court of Wichita county for possessing intoxicating liquor for purposes of sale, the penalty being fixed at fifteen months in the penitentiary.
In view of the disposition of this case a discussion of the facts will be omitted. It was insisted in support of the motion for new trial that the jury received other evidence than that which came from the witnesses. A number of jurors were introduced and it appears without controversy that after they had agreed upon the guilt of appellant, and when they were divided as to her punishment, nine of the jurors apparently being for a year in the penitentiary, a statement was made by one of the members of the jury that appellant had been convicted in the Federal court. Almost at once thereafter an agreement was reached fixing the penalty as appears in the record. It is admitted on behalf of the State by the State's attorney that this conduct of the jury was such as to call for a reversal. We are inclined to agree to the correctness of this proposition.
For the error based on the misconduct of the jury the judgment is reversed and the cause remanded.
Reversed and remanded.
                    ON MOTION FOR REHEARING.